Case: 14-11246      Document: 00513548719         Page: 1    Date Filed: 06/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 14-11246                             FILED
                                  Summary Calendar                       June 15, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE JIMENEZ-TREJO

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-228-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jose Jimenez-Trejo appealed his sentence for illegal reentry after
removal, a violation of 8 U.S.C. § 1326. He contended that a prior Texas
conviction for causing bodily injury was not a crime of violence or an
aggravated felony for purposes of increasing his sentence.                       During the
pendency of this appeal, Jimenez-Trejo was released from custody and
deported. He is not under a sentence of supervised release. Consequently, this


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11246   Document: 00513548719     Page: 2   Date Filed: 06/15/2016


                                No. 14-11246

court cannot afford him any of the relief sought with regard to his sentence,
and his appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7-8 (1998); United
States v. Ramon, 320 F.3d 519, 519-20 (5th Cir. 2003).
     The appeal is DISMISSED AS MOOT.




                                      2